DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC § 112
35 USC § 112(b) rejection included in Office Action mailed on 10/14/2020, are withdrawn per applicant’s amendment filed on 3/5/2021.
Election/Restrictions
The restriction requirement as set forth in the Office action mailed on 10/14/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/14/2020 is withdrawn. Claims 4-10, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art in record (in particular Hosaka et al. US 20080300457) does not disclose, with respect to Claim 1, an endoscope comprising a tape provided between an outer surface of the signal cable and an inner surface of the tube, the tape being provided in an arc shape that follows an outer contour of the signal cable, and a filling material configured to fill a vacant space formed along the signal formed among the signal cable, the tape and the tube and at least a part of which is made of a material with a low melting point. Rather, Hosaka et al. teach an endoscope comprising, an insertion portion to be inserted into a subject (202); an image sensor provided at a distal end of the insertion portion and configured to acquire an image of the subject (Fig.58); a signal cable connected to the image sensor at one end of the signal cable (Fig.58 and 209d), the signal cable including a signal line group (209e) formed of a plurality of signal lines configured to transmit signals acquired by the image sensor (paragraph [0216]); a tube provided at a part of the signal cable (213, 214, 215), and the tube covering the signal cable and having insulation properties (253). Claims 2-9 and 11-12 are dependent from claim 1 and similarly allowable over the prior are of record.
	With respect to Claim 10, Hosaka et al. does not teach a method of repairing an endoscope comprising: heating a filling member material filled in a vacant space formed between among a signal cable, a tape provided between an outer surface of the signal cable and an inner surface of the tube in an arc shape that follows an outer contour of the signal cable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571}270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795